Title: To James Madison from William Clark, 6 October 1807
From: Clark, William
To: Madison, James



Dear Sir
Louisville October 6th. 1807.

I have the honour of inclosing to you two letters from Mr. P: Provenchere of Louisiana which I received only a few days ago, One in answer to a letter from me of the 18th: of July, a copy of which is inclosed, and the Other his Statement of (a part of) What he knows respecting Mr. Burrs conspiracy; which he has refered to in a former letter to me and forwarded to you from St. Louis in July last
From the Correspondence between Mr. Provenchere and myself, you will most probably agree with me, that he is in possession of facts, which he does not wish to Come to light, which if extracted would opperate much against Mr. Burr.  We have not heard the termonation of Mr. Burrs Trial as yet.  Some reports Say that he is to be Sent to this State.  I have the honor to be with every Sentiment of the highest respect & esteem your most Obedient Humble Servent

Wm: Clark

